MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Oct 02 2020, 9:02 am
court except for the purpose of establishing
                                                                             CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
estoppel, or the law of the case.                                             and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Sean R. Moore                                            Curtis T. Hill, Jr.
Baldwin Perry & Kamish, P.C.                             Attorney General of Indiana
Indianapolis, Indiana
                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Kevin Ladell Robinson,                                   October 2, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2812
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Jennifer Harrison,
Appellee-Plaintiff,                                      Judge
                                                         Trial Court Cause No.
                                                         49G20-1802-F2-5943



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2812 | October 2, 2020                  Page 1 of 15
                               Case Summary and Issues
[1]   In this interlocutory appeal, Kevin Ladell Robinson appeals from the denial of

      his motion to compel disclosure of audio recordings of two controlled drug buys

      that led to a search warrant and ultimately numerous narcotics-related criminal

      charges against him and from the grant of the State’s motion for a discovery

      protective order. Robinson raises the issue of whether the trial court abused its

      discretion in denying his motion to compel and granting the State’s motion for

      discovery protective order. The State raises one issue on cross-appeal, which

      we restate as whether the trial court abused its discretion in certifying its

      discovery order for interlocutory appeal. Concluding the trial court did not

      abuse its discretion in certifying its order or in denying Robinson’s motion to

      compel, we affirm.



                            Facts and Procedural History
[2]   Narcotics Detective James Smith of the Indianapolis Metropolitan Police

      Department (“IMPD”) was advised by a confidential informant (“CI”) that an

      older black male was selling heroin from a residence located on N. Eastern

      Avenue in Indianapolis. Detective Smith arranged for the CI to conduct two

      controlled buys at the residence between February 7 and February 10, 2018.

      The CI was equipped with a device that both transmitted and recorded audio

      during each buy and IMPD provided the CI with recorded “buy” money for the

      transactions. After both controlled buys, the CI informed Detective Smith that



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2812 | October 2, 2020   Page 2 of 15
      an older black male the CI knew as “Ladell Robinson” answered the door of

      the residence and provided the heroin in exchange for the “buy” money.


[3]   Following some research, Detective Smith identified Robinson as the older

      black male involved in the controlled buys and learned that Robinson was on

      electronic monitoring at the residence. On February 14, Detective Smith

      showed the CI a photo line-up and the CI identified Robinson as the individual

      who sold them the heroin during each controlled buy. Based on this

      information, Detective Smith applied for and was granted a search warrant to

      search the residence for narcotics, seize various items, and arrest Robinson.


[4]   On February 15, Detective Smith, with the assistance of IMPD SWAT and

      Northwest District Narcotics Unit, executed the warrant. Inside the residence,

      officers located and detained three individuals, including Robinson, and

      discovered and seized (among other things) 49.43 grams of marijuana, 96.28

      grams of cocaine, 86.93 grams of heroin, 27.02 grams of methamphetamine,

      more than thirty oxycodone/hydrocodone tablets, and $8,817 in cash.

      Robinson was placed under arrest.1


[5]   The State charged Robinson with dealing in a narcotic drug, dealing in

      methamphetamine, and dealing in cocaine, all Level 2 felonies; possession of

      methamphetamine, possession of cocaine, and possession of a narcotic drug, all




      1
       With respect to the other two detainees, one was arrested for visiting a common nuisance; however, the
      probable cause affidavit does not indicate that the other detainee was arrested.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2812 | October 2, 2020                Page 3 of 15
      Level 3 felonies; dealing in marijuana, a Level 6 felony; and possession of

      marijuana, a Class A misdemeanor. The State also alleged Robinson was an

      habitual offender. The State did not, however, charge Robinson with any crime

      related to the controlled buys.


[6]   On August 31, defense counsel e-mailed the assigned prosecutor requesting the

      audio recordings of the controlled buys. Weeks later, defense counsel reached

      out again and requested to listen to the recordings at the prosecutor’s office.

      The deputy prosecutor stated he would be willing to provide a five second clip

      of the recordings for the defense. Detective Smith “redacted [the recordings] so

      that Defense Counsel could hear [Robinson]’s voice in the recording without

      any risk of revealing the CI’s identity.” Appellant’s Appendix, Volume II at 76.


[7]   On September 25, Robinson filed a motion to compel discovery to obtain a

      copy of the complete audio recordings of the controlled buys that ultimately led

      to the search warrant. Robinson argued that the buys “were the entire basis for

      the search warrant that was issued in this case, and the charges are based

      entirely on suspected narcotics and contraband seized pursuant to that warrant;

      as such, the recordings are both highly relevant and necessary for an effective

      defense.” Id. at 99. In response, the State filed a motion for a discovery

      protective order requesting that the trial court deny disclosure of the audio

      recordings for several reasons: (1) the controlled buys were “uncharged

      conduct”; (2) Robinson did not allege any material representations, omissions,

      or untruths contained in the affidavit; (3) Robinson failed to demonstrate that

      the recordings are material to the preparation of his defense; and (4) disclosure

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2812 | October 2, 2020   Page 4 of 15
      of the recordings would lead to the disclosure of the CI’s identity. See id. at 92-

      95.


[8]   In addition, the State attached an affidavit from Detective Smith detailing the

      risk of compromising the CI’s identity by disclosing the audio recordings of the

      controlled buys, which would endanger the CI and compromise other

      investigations. See id. at 76-77. The State also tendered a brief in support of its

      position that it has an interest in protecting the CI’s identity and that disclosure

      of the audio recordings


              could identify the exact date and time of the controlled buys . . . ,
              the informant’s gender, possibly the informant’s race, any
              identifying physical features of the informant or any [identifying]
              voice characteristics, and the vehicle used by the [CI]. This
              information will be revealed by the defense attorney’s review of
              any audio recordings of these uncharged controlled buys, which
              law enforcement sought to prevent in the manner in which the
              search warrant affidavit was written.


      Id. at 70.


[9]   A hearing was held on October 17 during which defense counsel stated she

      wanted to listen to the audio recordings, outside the presence of Robinson, to

      challenge the search warrant. The State responded that “at no point has

      defense done any depositions which . . . would be a good starting point if they

      were interested in pursuing anything involving the search warrant and questions

      they have there[.]” Transcript of Evidence, Volume II at 8. The defense

      acknowledged that it intended to depose Detective Smith but believed doing so


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2812 | October 2, 2020   Page 5 of 15
       prior to listening to the audio “would be putting the cart before the horse” and

       it wanted to avoid multiple depositions. Id. at 9. Ultimately, the trial court

       denied Robinson’s motion to compel and granted the State’s motion for a

       discovery protective order. Detective Smith was deposed on April 3, 2019.


[10]   In July 2019, Robinson filed a motion to suppress the evidence seized during

       the execution of the search warrant. Robinson challenged the affidavit

       supporting the warrant and argued that the CI’s allegation that an older black

       male was selling narcotics at the residence was not adequately corroborated by

       independent investigation. The trial court denied the motion.


[11]   On September 3, Robinson filed a Renewed Motion to Compel disclosure of

       the audio recordings. Robinson argued that he deposed Detective Smith but

       aside from the audio recordings “there [was] virtually nothing memorialized to

       corroborate the existence of the CI, to document the investigation that was

       performed prior to the controlled buys, or to verify that the controlled buys

       were done according to acceptable procedures with appropriate safeguards.”

       Appellant’s App., Vol. II at 44-45. Instead, Robinson claimed that the audio

       recordings constituted “the sole piece of evidence” capable of corroborating the

       contents of the probable cause affidavit and noted Detective Smith stated the

       recordings do not contain any of the CI’s identifying information aside from the

       CI’s voice. Id. at 45. The State subsequently filed a Renewed Motion for




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2812 | October 2, 2020   Page 6 of 15
       Discovery Protective Order to prevent disclosure of the recordings.2 On

       September 27, the trial court denied Robinson’s renewed motion to compel and

       granted the State’s motion for a protective order.


[12]   A final pre-trial conference was held on October 2 during which Robinson

       asked the trial court to reconsider its decision, stating he simply wanted his

       attorney to verify that it was his voice on the audio recordings. The State

       responded that the defense already deposed Detective Smith regarding the

       controlled buys, the trial court previously determined probable cause supported

       the search warrant, and the warrant was granted to search the residence based

       on the controlled buys at the location and “ha[d] nothing to do with the fact

       that . . . Robinson did or did not sell to the CI.” Tr., Vol. II at 18. The trial

       court agreed with the State and denied the motion. Robinson noted that he

       would be asking for leave to file an interlocutory appeal, which the trial court

       indicated it would grant. The State did not object and the parties agreed to

       continue the jury trial set for October 7.


[13]   On October 25, Robinson filed a motion to certify for interlocutory appeal the

       trial court’s orders of October 17, 2018 denying his first motion to compel,

       September 27, 2019 denying his renewed motion to compel, and October 2,

       2019 denying his motion to reconsider and to stay the proceedings pending the




       2
        In its motion, the State asked that the trial court take notice of and include in its consideration the State’s
       previous filings related to its initial Motion for Discovery Protective Order, including its motion, supporting
       memorandum of law, and affidavit of Detective Smith. See id. at 30.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2812 | October 2, 2020                      Page 7 of 15
       outcome. The trial court granted the motion three days after Robinson filed the

       motion and before the State had an opportunity to respond. This court

       subsequently accepted jurisdiction. Robinson now appeals, challenging the trial

       court’s denial of his renewed motion to compel, and the State cross-appeals,

       claiming the trial court erred in certifying its discovery orders for interlocutory

       appeal.



                                  Discussion and Decision
                           I. Cross-Appeal: Motion to Certify
[14]   A threshold issue we must address before considering the merits of Robinson’s

       appeal is whether this case is properly before us. See DuSablon v. Jackson Cnty.

       Bank, 132 N.E.3d 69, 75 (Ind. Ct. App. 2019) (“It is the duty of this Court to

       determine whether we have jurisdiction before proceeding to determine the

       rights of the parties on the merits.”) (quotation omitted), trans. denied.


[15]   We review a trial court’s grant or denial of a motion to certify an order for

       interlocutory appeal for an abuse of discretion. Ind. Appellate Rule 14(B). An

       abuse of discretion occurs when the trial court’s decision to certify is clearly

       against the logic and effect of the facts and circumstances before it or the

       reasonable and probable deductions to be drawn therefrom. State v. Fahringer,

       132 N.E.3d 480, 484 (Ind. Ct. App. 2019), trans. denied.


[16]   This case is controlled by Indiana Appellate Rule 14(B), which governs

       discretionary interlocutory appeals. Wise v. State, 997 N.E.2d 411, 412 (Ind. Ct.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2812 | October 2, 2020   Page 8 of 15
       App. 2013). “An appeal may be taken from other interlocutory orders if the

       trial court certifies its order and the Court of Appeals accepts jurisdiction over

       the appeal.” App. R. 14(B). The rule provides for a two-step process to initiate

       a discretionary interlocutory appeal. Wise, 997 N.E.2d at 413. First, the trial

       court must certify its order for interlocutory appeal, and second, if the trial court

       does so, this court may accept interlocutory jurisdiction over the case. Id. The

       party seeking certification must generally file a motion requesting certification

       from the trial court within thirty days after the date the interlocutory order is

       noted in the Chronological Case Summary (“CCS”). App. R. 14(B)(1)(a).

       However, a trial court may permit a belated motion for good cause. Id.


[17]   The State contends the trial court erred by certifying “its denials of Robinson’s

       repetitive motions” to compel because they were untimely. Brief of Appellee at

       14. It argues that Robinson’s first motion to compel disclosure of the audio

       recordings was denied on October 17, 2018 and therefore, Robinson had until

       November 16, 2018 to file a motion for certification of the trial court’s order for

       interlocutory appeal or to thereafter show good cause for a belated motion.

       Instead, it contends, “Robinson chose to renew his motion . . . more than nine

       months later, on September 3, 2019[,]” which the trial court denied on

       September 27, and at a hearing on October 2, Robinson orally requested that

       his motion be reconsidered but the trial court declined. Id. at 15. “It was only

       after the third denial, which occurred over a year after the first decision on the

       discovery issue, that Robinson filed a motion to certify the trial court’s three

       denials of his motions[,]” making it untimely. Id. We are unpersuaded by the


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2812 | October 2, 2020   Page 9 of 15
       State’s argument that Robinson’s renewed motion constituted a “repetitive”

       motion rendering his subsequent motion to certify untimely.


[18]   Although both motions to compel sought the same relief – disclosure of the

       audio recordings – and relied on similar theories, they were filed at different

       stages of the discovery process and therefore, Robinson’s motion to certify was

       not untimely. Instead, after the denial of the first motion, Robinson deposed

       Detective Smith and unsuccessfully challenged the search warrant affidavit in a

       motion to suppress; however, he believed he still had unanswered questions

       regarding the affidavit which he claimed could only be corroborated by the

       recordings. Therefore, in light of new discovery developments, the trial court

       had new information to consider in rendering its decision. See Gibson v.

       Evansville Vanderburgh Bldg. Comm’n, 725 N.E.2d 949, 952 (Ind. Ct. App. 2000)

       (concluding that a motion for summary judgment was not repetitive of a prior

       motion to dismiss because “the motions, although based on the same theories,

       required the trial court to examine different evidence in order to make the

       determination as to whether the defendants were entitled to judgment as a

       matter of law”), trans. denied.


[19]   Here, the trial court’s order denying Robinson’s renewed motion to compel was

       noted in the CCS on September 27, 2019.3 Robinson filed his Petition to

       Certify an Order for Interlocutory Appeal on October 25, 2019, within the



       3
        Although Robinson sought certification of the three orders and the trial court said it was certifying the three
       orders, the only order properly subject to certification is the September 27, 2019 order.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2812 | October 2, 2020                   Page 10 of 15
       thirty-day period allowed for seeking certification of an interlocutory order.

       Therefore, Robinson’s motion was timely filed, and the trial court did not abuse

       its discretion in certifying its order for interlocutory appeal.


                    II. Denial of Renewed Motion to Compel
[20]   Having concluded this case is properly before us, we now address the merits of

       Robinson’s argument and evaluate whether the trial court abused its discretion

       when it denied his renewed motion to compel disclosure of the audio

       recordings. We conclude the trial court did not err.


[21]   Trial courts are afforded broad discretion on issues of discovery. Beville v. State,

       71 N.E.3d 13, 18 (Ind. 2017). “Accordingly, discovery rulings – such as rulings

       on motions to compel – are reviewed for an abuse of that discretion.” Id.


[22]   The parties dispute whether the informer’s privilege is applicable in this case.

       Under this well-established privilege, the disclosure of evidence that reveals an

       informant’s identity is generally withheld to prevent retaliation against

       informants and to ensure individuals come forward with information to assist

       law enforcement. Id. at 19. The privilege is not absolute, id., and “to

       successfully assert the informer’s privilege in the first instance – and thereby

       shift the burden to the defendant – the State bears the [threshold] burden of

       proving the privilege applies” by showing that the CI’s identity would be revealed

       if the discovery request is granted, id. at 21. When a defendant seeks disclosure,

       he bears the burden of demonstrating that “disclosure is relevant and helpful to

       his defense or is necessary for a fair trial.” Schlomer v. State, 580 N.E.2d 950,

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2812 | October 2, 2020   Page 11 of 15
       954 (Ind. 1991). “[B]are speculation that the information may possibly prove

       useful is not enough to justify the disclosure of a [CI]’s identity, and an

       informant’s identify shall not be disclosed to permit a mere fishing expedition.”

       Mays v. State, 907 N.E.2d 128, 131 (Ind. Ct. App. 2009) (internal quotations

       omitted), trans. denied. If the defendant meets its burden, the burden shifts back

       to the State to show that disclosure is not necessary to the defendant’s case or

       that disclosure would threaten its ability to recruit or use CIs in the future.

       Beville, 71 N.E.3d at 19. The trial court must then evaluate the parties’ evidence

       and determine whether disclosure is appropriate “by balancing the public

       interest in encouraging a free flow of information to the authorities with the

       defendant’s interest in obtaining disclosure to prepare his defense.” Id. (internal

       quotation omitted).


[23]   However, when a defendant seeks disclosure of non-privileged information,

       courts apply the Dillard test, a three-part standard set forth in Dillard v. State, 257

       Ind. 282, 274 N.E.2d 387 (1971), to determine whether the discovery request

       should be granted: “(1) if there is a sufficient designation of the items sought to

       be discovered (particularity), and (2) if the items sought to be discovered are

       material to the defense (relevance), (3) then the trial court must grant the

       request unless the State makes a sufficient showing of its ‘paramount interest’ in

       non-disclosure.” Beville, 71 N.E.3d at 18-19. We conclude the informer’s

       privilege is not applicable and disclosure was not required under the Dillard test.


[24]   Robinson argues that the State failed to make the threshold showing that the

       informer’s privilege applied. See Brief of Appellant at 11. The State argues the

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2812 | October 2, 2020   Page 12 of 15
       privilege applies because disclosure of the audio recordings would reveal the

       CI’s identity by revealing the date and time of the buys, the CI’s voice, gender,

       and vehicle. Therefore, the State contends, “[c]ommon sense dictates that if

       [Robinson] could glean information pinpointing the time of the drug

       transaction, the gender of the buyer, and the vehicle . . . from the audio

       recordings, he could likely narrow down the visitors to his residence and

       determine the identity of the [CI].” Br. of Appellee at 18-19. Detective Smith

       stated there was no information in the audio identifying the CI aside from the

       CI’s voice and we have concerns that adopting the State’s position would, in

       essence, authorize the blanket non-disclosure of any and all communications in

       which one could potentially identify a CI or discern enough information through

       context, voice or other characteristics to determine the CI’s identity. And given

       these concerns, we decline to embrace that theory here and conclude the State

       failed to meet its threshold burden to invoke the informer’s privilege.


[25]   Nonetheless, Robinson seeks disclosure of the audio recordings for the purpose

       of confirming that the controlled buys did, in fact, occur and to determine

       whether his voice can be heard on the recordings. See Br. of Appellant at 7, 9.

       However, Detective Smith’s affidavit indicated that he and the CI conducted

       two controlled buys, the audio of which was recorded, and Detective Smith

       subsequently “redacted [the recordings] so that Defense Counsel could hear

       [Robinson]’s voice in the recording without any risk of revealing the CI’s

       identity.” Appellant’s App., Vol. II at 76. At the hearing on Robinson’s first

       motion to compel, defense counsel stated that allegedly, in this five second clip,


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2812 | October 2, 2020   Page 13 of 15
       one can hear a person say “oh, yeah” with no other information. Tr., Vol. II at

       7. Robinson does not claim that the five second redacted recording was not

       part of the audio recordings of the controlled buys or that the voice in the

       redacted recording was not his. If necessary, the trial court could, as Robinson

       has suggested, listen to the audio in camera to determine if there are legitimate

       concerns as to whether Robinson’s voice can be heard on the audio.


[26]   Ultimately, even if the State met its threshold showing to assert informer’s

       privilege, Robinson has failed to demonstrate how the audio recordings of

       controlled buys for which he was not charged are relevant and helpful to the

       preparation of his defense as to whether or not he possessed narcotics with the

       intent to deliver at the time the search warrant was executed. See Ind. Code §§

       35-48-4-1, -10. The State made it clear that Robinson was not charged with any

       crime related to the controlled buys and the audio recordings will not be

       admitted at his trial. Cf. Beville, 71 N.E.3d at 22-23 (stating that video footage of

       controlled buys between the defendant and a CI, for which the defendant was

       charged, constituted a “key piece of evidence” for the State’s case and therefore,

       disclosure of the video would be relevant and helpful to the defendant’s

       defense). For the same reasons, Robinson also cannot prove that the audio

       recordings are material to his defense compelling disclosure under the Dillard

       test. Therefore, we conclude the trial court did not abuse its discretion in

       denying Robinson’s motion to compel disclosure of the audio recordings of the

       controlled buys.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2812 | October 2, 2020   Page 14 of 15
                                               Conclusion
[27]   The trial court did not abuse its discretion in certifying its order for

       interlocutory appeal or in denying Robinson’s motion to compel. Accordingly,

       we affirm.


[28]   Affirmed.


       May, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2812 | October 2, 2020   Page 15 of 15